Merrick, J.
This policy is expressly made “ subject to the provisions and conditions of the charter and by-laws ” of the defendants, and they are thus made an essential part of the contract of insurance. Barrett v. Union Mutual Fire Ins. Co. 7 Cush. 179. The notice of loss, given by the insured, was not such a notice as is made indispensable by the fourteenth article of those by-laws, to entitle the plaintiff to recover any part of the insurance. It was materially defective, inasmuch as it contained no account whatever of the nature or value of the inter*482est which Whitten had in the property at the time of its destruction by fire. Such an account might be useful to the defendants in various ways and for many purposes. It would be so'particularly in reference to the question whether the property insured had been alienated; because, by the eleventh article of the by-laws, “ when any property shall be alienated, by sale or otherwise, the policy thereon shall be void, unless the grantee or alienee have it transferred to him, and make application to ¿he secretary to have the same ratified and continued in force for his benefit.” But whatever may be the extent or the degree of its importance to the defendants, the parties, by an express stipulation, have made the rendition of such an account an essential prerequisite to the right to recover any part of the insurance. The plaintiff, having failed to comply with this indispensable condition, can maintain no action against the defendants upon the policy. Exceptions overruled.